Motion Granted; Appeal Dismissed and Memorandum Opinion filed December
4, 2018.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-18-00781-CV


                            SHIN JAE-HO, Appellant

                                        V.

               AMERICAN BUREAU OF SHIPPING, Appellee

                     On Appeal from the 333rd District Court
                              Harris County, Texas
                        Trial Court Cause No. 2017-49653


                 MEMORANDUM                      OPINION

      This is an appeal from a judgment signed August 22, 2018. On November 21,
2018, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists of Justices Boyce, Christopher, and Jewell.